DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 10/2/2019. 

Claim Analysis
3.	Summary of Claim 1:
A rubber composition, comprising an inorganic compound, 

the inorganic compound being an aluminum silicate represented by general formula (1) : 
xAl2O3 ̇ ySiO2 ̇zH2O wherein x and y are each independently an integer, y/x > 5, and z is a positive number; 

and an amount of the inorganic compound being less than 15 parts by weight for 100 parts by weight of a rubber component in the rubber composition.

 

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP2009-173838A as listed on the IDS dated 10/2/2019).
Regarding claim 1, Masaki teaches a rubber composition comprising a rubber component and an inorganic compound represented by formula (I) M-xSiO2 yH2O, wherein M represents a metal oxide selected from Al, Mg, Ti and Ca, and x and y each represent an integer of 0 to 10 (Abstract, Claim 1), and wherein the amount of the inorganic compound is 5 to 50 parts by mass per 100 parts by mass of the rubber component (claim 3).
Masaki does not particularly teach the ratio y/x being greater than or equal to 5. Masaki and the claims also differ in that Masaki does not teach the exact same amount for the inorganic compound as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Masaki for x and y are from 0 to 10; wherein if an integer of 5 or higher is selected for x with y being 1, then the claimed ratio will be achieved. Further, the amount of inorganic compound (5 to 50 parts by weight) taught by Masaki overlap the instantly claimed amount (less than 15 parts by weight) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Regarding claim 2, Masaki teaches a vulcanized agent such as sulfur thereby reading on the ‘vulcanizer’ and a vulcanization accelerator [0096] thereby reading on the ‘vulcanizing promoter’ as required by the instant claim. 
Masaki does not particularly teach the ratio of the inorganic compound to the total of the vulcanizer and the vulcanization promoter.

Regarding claim 3, Masaki teaches the rubber composition in a tire tread (Abstract).
Regarding claim 6, Masaki teaches a pneumatic tire comprising the rubber composition [0104].
Regarding claims 4-5 and 7, Masaki does not particularly teach the rubber composition is used for the claimed structures (shoulder pad, heavy load, steel cord covering).
However, Masaki teaches the rubber composition can be suitably applied to various vehicles, and can be suitably used for structures that need to suppress slip and the structure is not particularly limited [0103]. As such, it would have been obvious to one of ordinary skill in the art to use the rubber composition of Masaki as a shoulder pad, a steel cord covering and for a heavy load as required by the instant claim. Furthermore, the recitations “for a shoulder pad”, “for steel cord covering” and “for a heavy load” are considered to be intentions to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). Masaki teaches the same rubber composition as required by the instant claim as set forth above, therefore the rubber composition of Masaki is interpreted to satisfy the claimed structural limitations and thereby will satisfy the intended uses of shoulder pad, heavy load and steel cord covering as required for claims 4-5 and 7. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yohei, et al. (JP2013-082280 A as listed on the IDS dated 10/2/2019).
Regarding claim 1, Yohei et al. teach a rubber composition comprising 100 parts by mass of a rubber component and an adsorbent comprising an aluminum silicate compound material wherein the adsorbent is present in an amount of from 1 to 30 parts (claim 1), and wherein the aluminum silicate is hydrated aluminum silicate [0016] thereby reading on the general formula (1) when z is a positive number.
Yohei et al. do not particularly teach the general formula (1) wherein y/x > 5.
However, Yohei et al. teach adjusting the silicon to aluminum ratio will affect the adsorption of water vapor of the final product [0016]. Therefore, the ratio of silicon to aluminum can be optimized to reach the desired water absorption via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative ratio of y/x of the general formula (1) for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 2, Yohei et al. teach vulcanizers and vulcanization accelerators [0023] in “a usual amount”, wherein in preferred embodiments the vulcanizer is used in an amount of 0.5 parts by weight (*6 Nocceler NS-P, [0032], Table 1) and the inorganic compounds are used in an amount of 0.5 parts by weight (Table 1, Examples 2 and 4). As such, the ratio by weight of the inorganic compound to the total of the vulcanizer and the vulcanization promoter is 0.5/0.5 = 1; thereby reading on the claimed ratio of “4 or less”.
Regarding claim 3, Yohei et al. teach the rubber composition is used in a tire tread (claim 9).
Regarding claim 4, Yohei et al. teach the rubber composition is used in a tire tread that wraps into the sidewall area [0025] thereby reading on “shoulder pad” as required by the instant claim.

Regarding claims 6-7, Yohei et al. teach a pneumatic tire comprising the rubber composition (Abstract) wherein the tire is for a heavy duty vehicle [0035] thereby reading on heavy load as required by the instant claim 7.
  

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763